Citation Nr: 0921966	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-24 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus prior to September 18, 
2006.

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus from September 18, 2006.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk



INTRODUCTION

The Veteran had active service from July 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which implemented a grant of service 
connection and which assigned an initial noncompensable 
disability rating, effective as of December 19, 1994.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in 
March 2007, the RO determined that the Veteran's service-
connected bilateral pes planus warranted an increased 
disability rating of 30 percent, effective September 18, 
2006.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.

The Board notes that, in his claim, the Veteran has asserted 
that he is unemployable due to his bilateral pes planus.  As 
the Veteran is service-connected for bilateral pes planus, 
the Board finds that this allegation raises a claim for a 
total disability rating based on individual unemployability 
(TDIU).  The Board does not have jurisdiction of this issue 
as it has not been adjudicated by the RO.  Absent a decision, 
a notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of an issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The issue is, therefore, referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Prior to September 18, 2006, the Veteran's bilateral pes 
planus had been 


productive of marked deformity (pronation) and pain on 
manipulation and use accentuated.  It has not, however, been 
productive of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances.

2.  From September 18, 2006, the Veteran's service-connected 
bilateral pes planus has manifested symptoms or findings that 
closely approximate marked pronation, extreme tenderness of 
plantar surfaces of the feet, and severe spasm of the tendo 
achillis on manipulation that is not improved by orthopedic 
shoes or appliances. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent, but no higher, for bilateral pes planus prior to 
September 18, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5276 (2008).

2.  The criteria for a disability rating of 50 percent, but 
no higher, for bilateral pes planus from September 18, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 
5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims folder 
the service medical records and reports of his post-service 
treatment for pes planus.  He has also been afforded formal 
VA examinations in January 1999, October 2004 and September 
2006 to evaluate the nature, extent and severity of this 
condition.  Significantly, the Board observes that the 
Veteran does not report that the condition has worsened since 
that time, and thus a remand is not required solely due to 
the passage of time since the most recent VA examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service- 
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21. In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous." Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2008) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008). 

Bilateral pes planus prior to September 18, 2006

The Veteran's service-connected bilateral pes planus is rated 
as 10 percent disabling Diagnostic Code 5276 prior to 
September 18, 2006, and is rated as 30 percent disabling 
thereafter.  Under Diagnostic Code 5276, where the pes planus 
is moderate, whether unilateral or bilateral, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, a 10 percent disability rating is assigned.  
Where the pes planus is bilateral and severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 30 percent 
disability rating is assigned.  Where the pes planus is 
bilateral and pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).  

A review of the Veteran's claims file reveals that the 
Veteran has received treatment at VA medical facilities since 
January 1994 for his bilateral foot pain.  He has had 
multiple diagnoses including pes planus, tarsal tunnel 
syndrome and synostosis of the calcaneal cuboid joint.

From January 1994 to December 1994, the Veteran was seen in 
the Podiatry Clinic with reported inability to ambulate for 
more than 10 minutes at a time.  In January 1994, he reported 
pain in his tendon.  Pain on passive and active dorsiflexion 
was noted as well as sensitivity to palpation.  The Veteran 
was diagnosed with tarsal tunnel syndrome.  In February 1994, 
tenderness on palpation of the Achilles tendon was noted.  In 
December 1994, the Veteran was instructed to continue to use 
heel cup and Motrin.  Subsequent treatment records show 
continued findings with only minimal relief from medication.  

A VA examination report dated in January 1999 shows that the 
Veteran reported  experiencing lack of feeling on the right 
foot and flare-ups associated with weather changes.  He 
stated that he used a cane and wore orthotics or foot braces 
while in service.  The examination revealed no evidence of 
callouses or unusual shoe wear on the heel or forefoot area 
of the shoe.  The Veteran was unable to squat, and complained 
of pain in his right calad with squatting and standing on the 
ball of his feet.  The examiner stated that the Veteran had 
pes planus foot type which was supple.  Both the weight 
bearing and nonweight bearing alignment of the Achilles 
tendon was in neutral position.  The alignment could be 
altered by manipulation.  The examiner concluded that the 
Veteran had a rare foot varus bilateral feet.  Furthermore, 
the X-rays of the feet revealed a synostosis of tarsal 
coalition of the calcaneal cuboid joint.  The examiner opined 
that the Veteran's condition was a natural progression of pes 
planus deformity.  

A VA examination report dated in July 2004 shows that the 
Veteran reported that he  could not wear shoes.  He did not 
wear shoe inserts or braces at the time of the examination.  
Mid-stance and push off phases of gait were pronated.  He 
pronated on standing and squatting.  The weight bearing and 
nonweight bearing alignment of the Achilles tendon was 
vertical.  It was noted to be correctable by manipulation.  
The Veteran was also noted to have rear foot varus.  There 
was slight decrease in inclination angle of the calcaneus.  
The examiner diagnosed the Veteran with pes planus with 
pronation. 

The Board finds that the above evidence warrants the granting 
of a 30 percent disability rating under Diagnostic Code 5276 
for severe bilateral pes planus, because the evidence clearly 
shows that the Veteran's bilateral pes planus was manifested 
by pronation bilaterally.  He also had pain on manipulation 
and callosities.  

Although the Veteran does not exhibit all of the findings for 
severe pes planus under Diagnostic Code 5276, the Board finds 
that the overall severity of his bilateral foot disability 
more closely approximates the criteria for a 30 percent 
evaluation.  The evidence does not show marked pronation or 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation, as required for a higher disability 
rating of 50 percent.

The Court in DeLuca held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson, 9 Vet. App. at 11.  Inasmuch as Diagnostic Code 
5276 is not based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision upon 
which to assign a higher rating for bilateral pes planus. 

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Based upon the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the Veteran's bilateral 
pes planus most closely approximates the criteria for a 30 
percent disability rating prior to September 18, 2006.

Bilateral pes planus from September 18, 2006

A VA examination report dated in September 2006 shows that 
the Veteran stated that he spent most of his time in bed due 
to his foot and back pain.  He described that calluses had 
developed on his feet.  He related that he had muscle spasms 
with numbness from the Achilles tendon up the back of the 
leg.  On average, he stated that his pain on his worse days 
regularly was about a seven to eight on a scale of 10, with 
10 being the worst imaginable pain.  On a regular day, his 
pain was an average of six.  He described his pain as sharp, 
and complained of tingling, sometimes aching pain and 
numbness that started around the Achilles tendon and went up 
the posterior calf area.  He complained of some weakness, 
stiffness, and swelling.  In terms of fatigability or lack of 
endurance, he stated that he could not stand for more than 
five to 10 minutes due to his feet and back pain.  He stated 
that he could not wear anything but tennis shoes, because his 
feet tended to swell and hurt if he were to wear hard shoes, 
resulting in a total inability to walk.  He indicated that he 
trips over his feet and his balance is poor.  He experienced 
tingling and aching on standing or walking.  At the time of 
the examination, he did not wear any insoles, but did soak 
his feet two to three times a day to get some relief.  The 
Veteran denied using a crutch, brace or corrective shoes, but 
did use a cane.   

The Veteran was unemployed at the time of the examination, 
because he could not stand or walk for any period of time 
longer than five or 10 minutes.  The efficacy of shoe inserts 
could not be determined, because the Veteran denied wearing 
any.  

The examination revealed positive dorsalis pedis from 
posterior tibial pulses +2/4, bilaterally.  There was plantar 
hyperkeratosis noted to the cicrumgerential heel region 
bilateral as well as in fifth metatarsal head hyperkeratosis.  
There was some tenderness to palpation along with bilateral 
hallux dorsal interphalangeal joint, third distal 
interohalangeal joint, and fifth proximal interphalangeal 
joint hyperkeratotic lesions that were mildly tender or 
somewhat tender to palpation.  He had an unusual shoe wear 
pattern where the posterior heel was worn as well as the 
distal great toe region on the outsole of the shoe.  He had 
pain on palpation to the plantar central arch diffusely as 
well as the Achilles tendon insertion on both feet, right 
foot worse than left.  There was pain on dorsiflexion of each 
foot in the Achilles tendon insertion region.  The Veteran 
had a positive sensation response to the 5.0 Semmes Weinstein 
nonfiament to the entire foot and ankle, but there was a 
decreased response to the dorsal medial right fore foot and 
the left lateral ankle and lower left region.  He had 
somewhat of a left mild fore foot varus deformity as well as 
a right compensated fore foot varus with a plantar flexed 
first ray in terms of alignment relative to the rear foot.  
It was noted that this could be corrected by manipulation.  
He had passively correctible hammertoe deformity and a 
significant flat foot deformity with medial column collapse 
which worsened significantly on stance.  Consequently, his 
posture on standing was abnormal.  The Veteran experienced 
pain on standing, squatting, pronating and rising on the 
toes, and he could not fully squat or rise on the toes.  His 
gait was slow, labored and minimally antalgic with a wide 
base of gait.  He ambulated cautiously with a cane.  The 
weight bearing alignment of his Achilles tendon was convex 
and the nonweight bearing alignment of the Achilles tendon 
was mildly convex.  The Achilles tendon alignment was noted 
to be correctible by manipulation, but there was pain on 
manipulation.  The Veteran had about a three-degree right 
resting calcaneal stance position in valgus a well as a two-
degree valgus left resting calcaneal stance position.  He 
appeared to have no proximal or distal paresthesias on 
compression or percussion of the tarsal tunnel.  

The X-rays showed a moderate flat foot deformity with 
increased talor declination.  The joints appeared to be 
fairly well preserved with minimal osteoarthritic changes 
noted to either foot.  There was a mildly increased 
palocalcaneal angle on X-ray imaging.  The assessment was 
chronic worsening symptoms of flat foot deformity bilateral 
with associated chronic Achilles tendonitis and metatarsalgia 
with associated hyperkeratosis, and signs and symptoms of 
possible radiculopathy of the lower extremity needing further 
work up secondary to back pathology.  It was noted that the 
assumption of radiculopathy secondary to lower back problems 
needed to be further worked up, but could be causing 
neurogenic foot pain.  The examiner concluded that the 
Veteran's symptoms all produced moderate functional 
disability with moderate chronic pain, and the Veteran had a 
bilateral pes planus.  

After a review of the evidence, the Board finds that, for the 
period beginning on September 18, 2006, the Veteran's 
service-connected bilateral pes planus has manifested 
symptoms or findings that most nearly approximate marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, and severe spasm of the tendo achillis on manipulation, 
that is not improved by orthopedic shoes or appliances, as 
required for a 50 percent (maximum schedular) disability 
rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  The 
clinical findings include chronic worsening symptoms of flat 
foot deformity bilateral with associated chronic Achilles 
tendonitis and metatarsalgia with associated hyperkeratosis, 
and signs and symptoms of possible radiculopathy of the lower 
extremity needing further work up secondary to back 
pathology.  The VA examiner opined that that the Veteran's 
symptoms all produced moderate functional disability with 
moderate chronic pain, and the Veteran had a bilateral pes 
planus.  The Veteran has also complained of pain that he 
experiences.  

Additionally, notwithstanding that Diagnostic Code 5276 is 
not based on limitation of motion, regulations concerning 
functional loss are also not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the Veteran's situation.  See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received 
less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Therefore, because the Veteran is receiving the maximum 
schedular evaluation under Diagnostic Code 5276 from 
September 18, 2006, as a result of this decision, a 
disability rating higher than 50 percent based on functional 
loss is not available.  As such, a higher disability rating 
based on functional loss due to pain pursuant to 38 C.F.R. §§ 
4.40 and 4.45 is not warranted.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, as noted above, under the benefit 
of the doubt rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley, 6 Vet. App. at 
59; Massey, 7 Vet. App. at 206-207. 

Based upon the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the Veteran's bilateral 
pes planus most closely approximates the criteria for a 50 
percent disability rating from September 18, 2006.

Extra-schedular consideration

Finally, the Board finds that disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. 

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's hearing loss.  
Accordingly, the claim will not be referred for extra-
schedular consideration


ORDER

An initial disability rating of 30 percent for bilateral pes 
planus, prior to September 18, 2006, is granted, subject to 
the regulations governing the award of monetary benefits.

A disability rating of 50 percent for bilateral pes planus, 
from September 18, 2006,  is granted, subject to the 
regulations governing the award of monetary benefits.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


